IN THE UNITED STATES COURT OF APPEALS
                   FOR THE FIFTH CIRCUIT United States Court of Appeals
                                                  Fifth Circuit

                                                                    FILED
                                                                  October 24, 2007
                                No. 06-60668
                             Conference Calendar             Charles R. Fulbruge III
                                                                     Clerk

LESTER L JONES

                                            Plaintiff-Appellant

v.

GABRIEL WALKER; JASON ELLIS; DOLAN WALLER; CHRISTOPHER EPPS

                                            Defendants-Appellees


                 Appeal from the United States District Court
                   for the Southern District of Mississippi
                           USDC No. 5:04-CV-183


Before JOLLY, BENAVIDES, and STEWART, Circuit Judges.
PER CURIAM:*
      Lester L. Jones, Mississippi prisoner # 49366, appeals from the dismissal
of his 42 U.S.C. § 1983 action. Jones contends on appeal that he was deprived
of access to a law library for a period beginning during his direct appeal process
and ending after the expiration of the three-year period to seek state
postconviction relief. He further argues that he was deprived again of the
opportunity to seek postconviction relief when his legal materials at issue in his
district court action were taken from him in 2003.

      *
      Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion
should not be published and is not precedent except under the limited
circumstances set forth in 5TH CIR. R. 47.5.4.
                                  No. 06-60668

      Jones did not raise in the district court his claim that he was deprived of
access to a law library during the three-year period in which he could seek
postconviction relief. As this claim was not raised below, it cannot be considered
on appeal. See Leverette v. Louisville Ladder Co., 183 F.3d 339, 342 (5th Cir.
1999). As to the legal materials taken from him in 2003, Jones has shown no
relevant actual injury and has failed to state a nonfrivolous claim of a violation
of his right of access to the courts. See Lewis v. Casey, 518 U.S. 343, 351 (1996).
      As this appeal lacks arguable merit, it is dismissed as frivolous. See
Howard v. King, 707 F.2d 215, 219-20 (5th Cir. 1983); 5TH CIR. R. 42.2 The
district court's dismissal and the dismissal of Jones’s appeal count as two strikes
for the purposes of 28 U.S.C. § 1915(g). See Adepegba v. Hammons, 103 F.3d
383, 387 (5th Cir. 1996). Jones is warned that if he accumulates three strikes
pursuant to § 1915(g), he may not proceed in forma pauperis in any civil action
or appeal filed while he is incarcerated or detained in any facility unless he is
under imminent danger of serious physical injury. See § 1915(g).
      APPEAL DISMISSED; SANCTION WARNING ISSUED.




                                        2